
	

116 S2089 IS: FDA Opioid Labeling Accuracy Act
U.S. Senate
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2089
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2019
			Mr. Manchin (for himself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To prohibit the labeling of certain opioid drugs recommending use for long-term chronic pain.
	
	
		1.Short title
 This Act may be cited as the FDA Opioid Labeling Accuracy Act.
		2.Labeling prohibition
 (a)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services (referred to in this Act as the Secretary) may not approve labeling for an extended release or long-acting opioid analgesic drug unless, as applicable—
 (1)the labeling provides that such drug is not intended for the treatment of chronic pain, except in the case of—
 (A)treatment of pain related to cancer;
 (B)end-of-life care; or (C)a prescriber determination that, with respect to a particular patient, other non-opioid pain management treatments are inadequate or inappropriate; or
 (2)the labeling is consistent with the regulations promulgated by the Secretary pursuant to subsection (b).
				(b)Study and labeling regulations
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall— (A)conduct a study on the efficacy of opioid analgesic drugs for long-term chronic pain management; and
 (B)based on such study, promulgate regulations regarding the labeling for extended release or long-acting opioid analgesic drugs, as scientifically appropriate.
 (2)UpdatesThe Secretary may update the regulations promulgated under paragraph (1)(B), as appropriate. 